Title: To Benjamin Franklin from Mr. Chambers, [c. April 1761]
From: Chambers, ——
To: Franklin, Benjamin


          
            Thrift Street Thursday Night [c. April 1761]
          
          Mr. Chambers’s Compliments to Mr. Franklin and being disapointed of the pleasure of meeting him at the Philadelphia Coffee House to day desires the favour of him to send to send [sic] his Letters by the Bearer; as being to set out for Portsmouth early tomorrow morning he fears it will be out of his power to wait upon before that time.
         
          Addressed: To / Dr. Franklin / at Mrs. Stephenson’s / Craven Street.
        